Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-7 and 9-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over NORO et al. (U.S. Pub. No. 20140013331 A1, hereinafter Noro) in view of Jiang et al. (U.S. Patent No. 8,886,976 B2), and further in view of Karthikesan et al. (US 20130145370 A1).
Noro and Jiang were cited in a previous Office Action.

As per claim 2, Noro teaches the invention substantially as claimed including an application process management method performed by a terminal device (par. 0057 it is an objective to realize process grouping which is appropriate for process management in a terminal device), comprising: 
starting an application on the terminal device (Fig. 8, S104; Fig. 12, S502-S505; par. When the process group judgment unit 501 receives a notification from the switch event notification unit 512 that a new application has been started or that an application which has already been started has been brought to the foreground, control proceeds to step S505. For example, when an application running in the background or an application being suspended is selected for execution in the foreground, control proceeds from step S502 to step S505; Abstract, a terminal device); and 
updating a group status of a target process of the application when the application switches from a foreground to a background, so that the target process is transferred from a foreground process group to a background process group (Fig. 13; par. 0421, In step S514, the process control module 503 recognizes the process group of the application which has switched from the foreground to the background. For convenience of explanation below, the process group recognized in step S514 is referred to as a "background process group"; then processes are updated in par. 0424 step S515, the process control module 503 determines the content of the operation on the process which belongs to the background process group, and does not belong to the foreground process group. The content of the operation determined in step S515 is concretely an operation of reducing the priority or a suspending operation; par. 0422, For example, assume that the event notified from the switch event notification unit 512 in step S502 is that "the application E has been started and the application D which has been executed in the foreground is switched to the background." In this case, the background process group is associated with the application D and recorded in the process group member table 502),
the target process is a … child process of the application (par. 0581 In the process, a child process may be generated during the execution. Therefore, when a process belonging to the process group relating to an application generates a child process, it is preferable that the process control module 503 controls a child process as well as a parent process to improve the performance experienced by a user. That is, it is preferable that the process group judgment unit 501 generates the data of the process group member table 502 so that the child process may be included in the same process group).
Noro does not expressly teach: wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background, wherein the condition for staying in the foreground process group that is met by the target process when the application is in the background after the application switches to the background comprises the following conditions:
However, Jiang teaches: wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background, (col. 12, lines 15-35 At 810, an application executes in the foreground of a mobile computing device. The execution comprises scheduling one or more agents of the application for execution by the mobile computing device. In the example, the smartphone executes the social network application in the foreground and as part of executing the social network application, an agent [target process] is scheduled to check-in with a cloud-based service associated with the social media application. At 820, the application is moved from the foreground of the mobile computing device to the background of the mobile computing device. In the example, in response to a user launching the web browser application, the smartphone moves the social media application from the foreground to the background. At 830, the mobile computing device allows or prevents execution of the scheduled one or more agents of the application according to one or more background task setting [conditions] associated with the application. Thus, the one or more application agents [target processes] are processes associated with the social media application [previous foreground process group] can still be allowed to execute), wherein the condition for staying in the foreground process group that is met by the target process when the application is in the background after the application switches to the background comprises the following conditions: 
the target process is forcibly set to be in the foreground and the target process does not comprise an activity in a visible state or a paused state (col. 6, lines 35-40 When the focus of a mobile computing device shifts from a first application to a second application (i.e., the first application moves from the foreground to the background) execution of the first application ceases, but agents [target process] scheduled by the first application while the first application was in the foreground can still be allowed to execute. That is, the agent [process] can be forcibly set to continue be execute after the first application is switch to the background).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Noro by incorporating the technique of moving an application to the background as set forth by Jiang by implementing in the manner that when either child process or other processes associated with a background application are detected, moving the processes associated with the background application to the background. This would have provided for preventing processes associated with a background application from interfering with the execution of a current foreground application. Further, it would have improved the performance of the foreground application.
Noro and Jiang does not expressly teach: wherein … comprises at least of the following conditions: the target process is a fork child process of the application and the target process is not controlled by an activity manager service (AMS).
However, Karthikesan teaches: comprises at least one of the following conditions: the target process is a fork child process of the application and the target process is not controlled by an activity manager service (AMS) (par. 0034 the grouping service identifies a third process that is forked off of or spawned from the first process. In response to this situation, the grouping service re-evaluates additional metrics gathered for the third process in view of the one or more threshold values for purposes of determining whether the third process is to remain an independent process or is to be grouped with the first and second processes. In other words, a forked child process is not automatically assumed to be grouped with a parent process that forks the child process off. Further, because said forked child process is created by its parent process and it is not controlled by an activity manager service/process control module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Noro and Jiang to include a forked child process that is not automatically assumed to be grouped with a parent process as disclosed by Karthikesan because it would allow for identifying such forked child process that is not automatically assumed to be grouped with a parent process in order to transfer it to a background group associated with a its parent process. This would have provided for preventing the forked child process from interfering with a current foreground application.

As per claim 3, Noro teaches wherein the target process comprises the fork child process; and the updating the group status of the target process comprises: identifying the fork child process from a plurality of processes of the application; and updating the group status of the fork child process, so that the group status of the fork child process is kept consistent with a group status of a parent process of the fork child process (par. 0581, a child process may be generated during the execution. Therefore, when a process belonging to the process group relating to an application generates a child process, it is preferable that the process control module 503 controls a child process as well as a parent process to improve the performance experienced by a user; par. 0422, For example, assume that the event notified from the switch event notification unit 512 in step S502 is that "the application E has been started and the application D which has been executed in the foreground is switched to the background." In this case, the background process group is associated with the application D and recorded in the process group member table 502).

As per claim 4, Noro teaches searching cgroup.procs files of the plurality of processes for the fork child process, wherein at least one of the cgroup.procs files records a process identifier of the fork child process (par. 0360 the process group judgment unit 501 searches the list 507 of processes acquired in step S403 using the acquired executable program name as a search key, and thereby acquires the PID of the process generated by executing the program, from the search result).
 
As per claim 5, Noro teaches determining a user identifier of the application based on a process identifier of a main process of the application; querying for process identifiers of the plurality of processes based on the user identifier of the application; and determining paths to the cgroup.procs files of the plurality of processes based on the user identifier of the application and the process identifiers of the plurality of processes (par. 0360] Then, in the next step S404, the process group judgment unit 501 performs the following processing on each executable program name acquired in step S402. That is, the process group judgment unit 501 searches the list 507 of processes acquired in step S403 using the acquired executable program name as a search key, and thereby acquires the PID of the process generated by executing the program, from the search result. [0361] For example, assume that the executable program names of "E1" and "E2" are acquired in step S402, and the list 507a of processes in FIG. 7B is acquired in step S403. In this case, in step S404, the process group judgment unit 501 acquires the PID of 1002 using the name "E1" as a search key, and acquires the PID of 1012 using the name "E2" as a search key).

As per claim 6, Noro teaches adding the target process to the background process group when a current group of the associated process of the target process is the background process group (par. 0422, For example, assume that the event notified from the switch event notification unit 512 in step S502 is that "the application E has been started and the application D which has been executed in the foreground is switched to the background." In this case, the background process group is associated with the application D and recorded in the process group member table 502).

As per claim 7, Noro further teaches wherein the updating the group status of the target process of the application comprises: adding the target process to the background process group as long as the target process is not forcibly set to be in the foreground and the target process does not comprise an activity in a visible state or a paused state (par. 0421 … the process control module 503 recognizes the process group of the application which has switched from the foreground to the background … then processes is updated; par. 0424 … the process control module 503 determines the content of the operation on the process which belongs to the background process group, and does not belong to the foreground process group. Thus, the process control module determines and adds only processes that belong to the background group [e.g. only process that are not forcibly set to the foreground group or not visible]). 

As per claim 9, it is a terminal device having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is a terminal device having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a terminal device having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is a terminal device having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 13, it is a terminal device having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 14, it is a terminal device having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

As per claim 15, it is non-transitory computer program storage medium having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

As per claim 16, it is non-transitory computer program storage medium having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 17, it is non-transitory computer program storage medium having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

As per claim 18, it is non-transitory computer program storage medium having similar limitations as claim 5. Thus, claim 18 is rejected for the same rationale as applied to claim 5.

As per claim 19, it is non-transitory computer program storage medium having similar limitations as claim 6. Thus, claim 19 is rejected for the same rationale as applied to claim 6.

As per claim 20, it is non-transitory computer program storage medium having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 

(1) The applicant appears to argue in page 9 for claim 2 that neither Noro or Jiang teaches “the target process is a fork child process of the application and the target process is not controlled by an activity manager service (AMS); or the target process is forcibly set to be in the foreground and the target process does not comprise an activity in a visible state or a paused state”.

As per point 1, the examiner respectfully submits that the combination of prior art cited teaches the limitations as claimed.  For example, Jiang clearly discloses, col. 6, lines 35-40, that when the focus of a mobile computing device shifts from a first application to a second application (i.e., the first application moves from the foreground to the background) execution of the first application ceases, but agents [target process] scheduled by the first application while the first application was in the foreground can still be allowed to execute. In other words, if a first application moves from the foreground to the background, the agent associated with first application may be set to continue to execute. Meanwhile, new prior art, Karthikesan, par. 0034, describes identifying a third process that is forked off of or spawned from the first process. In response, a grouping service re-evaluates additional metrics gathered for the third process in view of the one or more threshold values for purposes of determining whether the third process is to remain an independent process or is to be grouped with the first and second processes. In other words, a forked child process is not automatically assumed to be grouped with a parent process that forks the child process off. That is, a forked child process may be a process that is not automatically grouped as background process, when an application moves from the foreground to the background. Therefore, Applicant’s arguments are not persuasive.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195